Citation Nr: 0704399	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-24 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on December 2, 2003, at SouthCrest 
Hospital.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered on December 2, 2003, by SouthCrest Hospital, in 
Tulsa, Oklahoma.

2.  At the time of his treatment, the veteran was service-
connected for the following: major depression, rated 70 
percent disabling; migraine headaches, rated 30 percent 
disabling; dizzy spells, rated 10 percent disabling; and low 
back pain with muscle spasms, rated 10 percent disabling.  
The combined disability evaluation assigned for these 
conditions was 80 percent, and the veteran had also been 
granted a total disability rating based on individual 
unemployability due to service-connected disabilities, 
effective from May 2001.

3.  Prior authorization from VA for the private medical 
treatment rendered on December 2, 2003, by SouthCrest 
Hospital was not obtained.

4.  A prudent lay person would not have reasonably expected 
that delay in seeking immediate medical attention on December 
2, 2003, would have been hazardous to life or health.

5.  A VA or other federal facility/provider was feasibly 
available to provide the necessary medical care.




CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of private medical expenses incurred on December 2, 2003, by 
SouthCrest Hospital have not been met.  38 U.S.C.A. §§ 1703, 
1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 17.52, 17.54, 17.120, 17.1000, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
payment or reimbursement of private medical expenses, VA has 
met all statutory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  Regulations have been promulgated pursuant to 
the Veterans Claims Assistance Act that apply only to claims 
for benefits that are governed by 38 U.S.C.A. Part 3, and 
accordingly, have no bearing on the instant case, which is 
governed by 38 C.F.R. Part 17.  See 66 Fed. Reg. 45,620, 
45,629 (August 29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  

VA Letters, dated in December 2003 and in April 2006, 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a).  The private medical records related to the 
treatment for which the veteran is seeking reimbursement have 
been obtained.  38 U.S.C.A. § 5103A.  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the veteran is seeking entitlement to payment 
or reimbursement of private medical expenses incurred on 
December 2, 2003, at SouthCrest Hospital, located in Tulsa, 
Oklahoma.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a)(1)-(8); 38 
C.F.R. § 17.52.  However, the veteran in this case is not 
alleging that VA contracted with SouthCrest Hospital for the 
medical treatment at issue herein.

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private facility in 
December 3, 2003.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54.  The veteran in 
that case argued that his non-VA care was authorized because 
his VA treating physician had informed him that arrangements 
were made for him to be treated at a non-VA medical facility.  
The Court, in rejecting that contention, observed that the 
advice of a doctor to go to a non-VA hospital is not the 
specific type of authorization of payment contemplated in the 
VA regulation.  In this case, there is no evidence that the 
veteran obtained proper authorization for payment of the 
private medical expenses he incurred on December 2, 2003.  
The veteran has never asserted that such authorization was 
given, and there is no evidence of record suggesting that any 
such authorization was given.  Similar to the Smith case, 
specific formalities which must be followed under 38 C.F.R. § 
17.54 were not complied with, as a result of which proper 
authorization from VA was not obtained.  

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, there is no evidence that the veteran obtained proper 
authorization for payment of the private medical expenses 
incurred on December 2, 2003 from a VA employee with 
appropriate authority, namely the VAMC director or a VA 
clinic director.  Accordingly, the Board must conclude that 
prior authorization for the private medical treatment 
received on December 2, 2003, was not obtained pursuant to 38 
C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

The Court has stated that a

second avenue for potential relief for a 
veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the 
Secretary "may, under such regulations 
as the Secretary shall prescribe, 
reimburse . . . for the reasonable value 
of such care or services . . . for which 
such veterans have made payment."

Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non-
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a)(1)-(3).  All three statutory requirements must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone, 10 Vet. App. at 547.  

In support of his claim herein, the veteran alleges that the 
condition for which he sought treatment constituted a life-
threatening medical emergency, and at the time he sought 
treatment, he did not believe that VA facilities were 
available to him.  In addition, he contends that the severity 
of the condition, as well as the proximity of the VA facility 
and the time of day, made VA treatment unfeasible.

At the time of his treatment on December 2, 2003, the veteran 
was service-connected for the following: major depression, 
rated 70 percent disabling; migraine headaches, rated 30 
percent disabling; dizzy spells, rated 10 percent disabling; 
and low back pain with muscle spasms, rated 10 percent 
disabling.  The combined disability evaluation assigned for 
these conditions was 80 percent, and the veteran had also 
been granted a total disability rating based on individual 
unemployability due to service-connected disabilities, 
effective from May 2001.  

After reviewing the evidence of record, the Board finds that 
the veteran's claim herein fails the requirements for 
reimbursement under 38 U.S.C.A. § 1728.

First, the Board finds that care or services provided to the 
veteran on December 2, 2003, were not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  The hospitalization report from 
SouthCrest Hospital shows that the veteran was admitted for 
treatment on Tuesday, December 2, 2003, at 2:27 p.m.  The 
report noted that he had arrived at the hospital by himself, 
and that he had gotten there by car.  At the time of his 
admission, he reported complaints of low abdominal burning 
and an inability to control urination, with small amounts at 
a time.  The hospitalization report listed the onset of these 
symptoms as "4 hours ago."  Following his admission, the 
veteran received treatment, which included an IV and a Foley 
catheter.  He was later diagnosed with a urinary tract 
infection and cystitis, and discharged that same day.  Given 
the symptoms noted on the hospitalization form, as well as 
the reported onset of those symptoms (4 hours prior to 
admission), the Board does not find that the medical 
treatment received was rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health.

In making this determination, the Board has considered the 
veteran's testimony herein as to the onset (30 to 40 minutes 
before his hospitalization) and severity of these symptoms 
(symptoms similar to a cardiac attack).  However, this 
testimony differs significantly from what he reported on the 
day he sought treatment.  Specifically, his hospitalization 
records include two separate hand-written notations that his 
symptoms began four hours prior to his admission.  In 
addition, the records also specifically state that he was 
negative for any cardiac symptoms.  Under these 
circumstances, the Board finds the statements documented on 
his hospitalization records to be the most persuasive 
evidence herein as to the severity of his medical condition 
on that day.

The Board also finds that VA facilities were available to 
provide this treatment, and that an attempt to use them 
beforehand would have been reasonable.  In support of his 
claim, the veteran contends that the proximity of the nearest 
VA facility made treatment there unfeasible.  The objective 
evidence of record does not support this claim.  At the 
hearing, the veteran reported that he lived in Adair, 
Oklahoma, and that his home was over 50 miles from the 
nearest VA treatment facility.  However, the facts in this 
case do not support the finding that the veteran would have 
had to travel 50 miles for treatment by the VA on December 2, 
2003.  At his hearing in September 2004, the veteran 
testified that he moves his residence frequently.  His 
hospitalization report, dated on December 2, 2003, listed his 
home address in Tulsa, Oklahoma, which is where SouthCrest 
Hospital, as well as a VA outpatient treatment facility are 
located.  More importantly, at the hearing in September 2004, 
the veteran testified that at the time he decided to seek 
medical attention, he "was only a mile away from SouthCrest.  
It had been an additional six miles on over to the VA."  
Thus, the proximity of the nearest VA treatment facility 
appears to be a non-issue in this matter, especially 
considering that the symptoms leading the veteran to seek 
treatment had been present for four hours.  The record shows 
that the veteran was admitted for treatment at 2:27 p.m.

Accordingly, there is no basis to establish entitlement to 
reimbursement under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 
17.120.

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002.  

The veteran's claim for reimbursement was denied under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003 in July 2006.  
Specifically, the RO found that a VA facility was feasibly 
available to provide the same medical services rendered by 
the private hospital.  After review of the evidence of 
record, the Board concurs with this decision.  As noted 
above, the medical evidence of record indicates that the 
condition was not a condition of such a nature that a prudent 
layperson would have reasonably expected that a delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  Specifically, the report of the veteran's 
emergency room visit clearly indicates that the onset of his 
abdominal conditions was four hours prior to his admission.  
Moreover, the evidence of record does not reflect the 
location of the nearest VA facility to be unfeasible.  As 
noted above, the veteran testified that the location of this 
facility was only six miles from the actual treating 
facility, SouthCrest Hospital.  Thus, it is reasonable to 
assume that the veteran could have traveled to the VA 
facility for treatment by VA medical professionals.  For 
these reasons, the preponderance of the evidence is against 
the veteran's claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Payment or reimbursement of private medical expenses incurred 
on December 2, 2003 is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


